Citation Nr: 0020032	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  99-01 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for actinic keratoses as a 
result of exposure to Agent Orange (AO).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1971 to 
February 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision from the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In August 1999 the Under Secretary for Benefits issued VBA 
Letter 20-99-60 in which it was stated, in pertinent part, 
that service medical records and VA medical center records 
are to be requested in all cases, as these are records that 
are considered to be in VA custody.  See also Sims v. West, 
11 Vet. App. 237 (1998).  

The veteran's service medical records are not on file, and 
there is no clear indication that the RO has attempted to 
obtain them.  The RO should obtain the veteran's service 
medical records.  

In addition, it is not clear whether all pertinent VA records 
pertaining to the veteran's claim have been obtained.  During 
the June 2000 hearing he testified to receiving treatment at 
the Marlin VA Hospital in 1992 for his skin problems.  
Transcript, p. 4.  

The veteran indicated treatment at the Lufkin Outpatient 
Clinic from 1994 to the present, and also indicated recent 
treatment at the Houston VA Medical Center (VAMC).  Tr., pp. 
10-11.  

While some records from these facilities are on file, it does 
not appear that all of them have been retrieved.  Items 
generated by VA are held to be in "constructive possession" 
and must be obtained and reviewed to determine their possible 
effect on the outcome of a claim.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

In light of the above, this case is remanded for the 
following:  

1.  The RO should attempt to secure the 
veteran's service medical records through 
official channels.  

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  After securing any 
necessary authorization or medical 
releases, the RO should attempt to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
identified whose records have not 
previously been secured.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  In particular, the RO 
should obtain VA treatment records from 
the Marlin VA Hospital, the Lufkin 
Outpatient Clinic (from 1994 to the 
present), and all records from the 
Houston VAMC.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

3.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development has been completed, 
and if it has not been so completed, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of service connection for actinic 
keratoses as a result of exposure to AO.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


